Citation Nr: 1112948	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to an increased rating for the residuals of a gunshot wound to the left thigh muscle (Group XIV) in excess of 10 percent.  

3.  Entitlement to a compensable rating for the residual scars of a gunshot wound to the left thigh.  

4.  Entitlement to an increased rating for the residual of numbness to the left little finger in excess of 10 percent.  

5.  Entitlement to an increased rating for the residuals of the gunshot wound to the left hand muscles (Group IX) in excess of 10 percent.  

6.  Entitlement to an increased rating for the scarring from the gunshot wound to the left hand in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1979 to February 1983.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from several rating actions of different Department of Veterans Affairs Regional Offices (ROs).  In May 2007, the RO in New Orleans, Louisiana denied service connection for a psychiatric disability and for service connection for depression.  The Veteran filed a notice of disagreement in March 2008.  In September 2008, the RO in St. Louis, Missouri, denied the increased rating claims listed on the title page and service connection for posttraumatic stress disorder (PTSD).  The RO also confirmed and continued the previous denial for service connection for a psychiatric disability.  The Veteran filed a notice of disagreement in October 2008.  

The Veteran was denied a claim for service connection for left hip arthritis and a claim for new and material evidence for left hand arthritis in May 2007.  The Veteran did not file a notice of disagreement with these matters and these matters are not before the Board at this time.  

The Board has re-characterized the issues regarding the left thigh.  The RO rated the left thigh muscle and scars together as one ("Evaluation of residuals of gunshot wound, left thigh, anterior aspect to include mild traumatic myositis, left hip; scars") rated as 10 percent disabling.  Here, the Board separates the muscle residuals from the scar residuals and remands the scar rating.  

In September 2010, the Veteran testified before the undersigned at Board Videoconference hearing.  A copy of the transcript has been associated with the file.  

The issue of a compensable rating for the residual scar of a gunshot wound to the left thigh is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not participate in combat.  

2.  A preponderance of the evidence is against a finding that the Veteran has a psychiatric disability that is related to his service.  

3.  The residuals of a gunshot wound to the left thigh muscle (Group XIV) are manifested by a past through and through injury and no more than moderate muscle damage.  

4.  The residual numbness to the left little finger is manifested by mild incomplete paralysis.  

5.  The residuals of the gunshot wound to the left hand muscles (Group IX) are manifested by pain and limitation of motion.  

6.  The scarring from the gunshot wound to the left hand is painful and tender.  


CONCLUSION OF LAW

1.  A psychiatric disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  The criteria for an increased rating in excess of 10 percent for residuals of a gunshot wound to the left thigh muscle (Group XIV) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.55, 4.56, 4.73, DC 5314 (2010).  

3.  The criteria for an increased rating in excess of 10 percent for residual numbness of the left little finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.55, 4.124a, DC 8516 (2010).  

4.  The criteria for an increased rating in excess of 10 percent for residuals of the gunshot wound to the left hand muscles (Group IX) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.55, 4.56, 4.73, DC 5309; 38 C.F.R. § 4.71a, DC 5230 (2010).  

5.  The criteria for an increased rating in excess of 10 percent for the scarring from the gunshot wound to the left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, DC 7804, 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In April 2005 and 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection and for an increased rating.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April 2008 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims for increased ratings, the law requires VA to tell a veteran that he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes.  The notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  The notice required by section 5103(a) need not be specific to a particular veteran's circumstances; VA does not have to provide a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veterans daily life.  Vazquez-Flores, 580 F.3d 1270.  Here, the letters, including a November 2008 notice letter, adequately apprised the Veteran of notice regarding his increased rating claims.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  Service personnel records are in the file.  A July 2009 record shows the Veteran is receiving Supplemental Security Income, but not Social Security Disability, and as a result a remand for Social Security Administration records is not warranted.  

All identified and available medical records have been secured.  At the September 2010 Board hearing, the Veteran stated that he was treated at VA hospitals in Dallas and Houston as well as at Parkland Hospital at various times.  (Transcript, p 14-15).  The Veteran's representative essentially stated that the Veteran would provide authorization and consent so records could be requested.  Although the Veteran filled out authorization and consent forms after the hearing, the forms were for different dates than reported at the hearing.  Also, there was no form for Parkland hospital.  A December 2010 waiver of consideration by the AOJ was received.  As VA can only request records that are authorized, the Board finds its duty to assist the Veteran in obtaining records has been met.  

The Veteran has received multiple VA examinations in conjunction with his increased rating claims.  The Veteran has not been given a VA medical examination for his service connection claim for a psychiatric disability.  A medical examination is not needed to make a decision in this case.  As explained below, there is no credible evidence that the Veteran has psychiatric disability that is related to service.  The record does not establish that the Veteran suffered an event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2010).  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the duties to notify and assist have been met.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Also, suggested as helpful was any evidence tending to show that his service-connected gunshot wound residuals disabilities had worsened.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

Legal Criteria and Analysis

Service Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition to the general requirements for service connection, service connection for PTSD requires:  (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service and part (2) covers a situation where the evidence shows a veteran served in combat.  Id.  

Additionally, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that involves stressors "related to the veteran's fear of hostile military or terrorist activity."  Id. at 39852.  Parts (4) and (5) address prisoners of war and allegations of in-service personal assault.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  In December 2004, the RO denied the Veteran's claim for service connection for depression.  In April 2005, he filed a new claim for psychiatric problems.  As the record is replete with various different mental illness diagnoses, the Board will adjudicate the claim for service connection for a psychiatric disability anew in fairness to the Veteran and in accordance with Clemons.  

As for the Veteran's contentions, at the September 2010 Board hearing, the Veteran stated that while he was in service he was cleaning his gun and it discharged.  (Transcript, p 4.)  The Veteran stated that his PTSD and depression was due to pain.  (Transcript p 12.)  He felt his depression was due to his pain from his service-connected disabilities.  (Transcript p 13.)  

Service treatment records are negative for treatment for, complaints of, or diagnoses of mental health problems.  A December 1980 service treatment record shows the Veteran received treatment for gunshot wounds.  The record states that the Veteran accidentally discharged his gun while withdrawing it from his pocket.  

Service personnel records indicate the Veteran was separated for unsatisfactory performance.  In November 1982, the Veteran absented himself from his unit for several days.  As a result he was demoted, restricted and given extra duty.  In December, he was given the reasons for his early discharge: The basis for separation was the Veterans unsatisfactory performance due to a "defective attitude" and "an inability to expend his efforts effectively."  Even after receiving individual attention and formal counseling, the Veteran did not improve.  His DD 214 states that he was separated for unsatisfactory performance, but he was given a general discharge under honorable conditions.  

After service the earliest record showing treatment for the Veteran is a February 1993 VA Medical Center record in Dallas.  The Veteran entered a chemical addiction program.  In June 1998, a VA Houston psychiatry record showed the Veteran was homeless and in a substance abuse treatment program.  He was in early full remission from cocaine dependence and alcohol abuse.  In February 2001, a medical center of Louisiana record showed the Veteran was in a car accident where he was unrestrained and complained of head pain.  

The evidence shows the Veteran received treatment for mental illness in 2004.  In June 2004, a VA mental health record shows the Veteran came in seeking substance abuse treatment and a homeless referral.  He reported about a 10-year history of cocaine use.  A July VA psychiatry note showed a diagnosis of cocaine and alcohol dependence, rule out suicidal ideation and major depression.  In December, a VA primary care note shows the Veteran stated he had a 20-year history of depression.  He reported past treatment in the 1990s for depression.  He said he was doing drugs at the time and that was mostly his problem.  He was incarcerated for assault within the last year and stopped treatment.  He reported remission from substance abuse for 10 months.  The impression was depressive disorder, not otherwise specified.  

In January 2005, a VA psychiatry note showed that the Veteran was stressed due to a planned separation with his wife.  The note states: "Prior suicidal attempt in 1983 with self-inflicted gunshot wound to the hand to the left hand and left hip with hospitalization in Tacoma, Washington."  The impression was depression and polysubstance abuse in early full remission.  In April, a VA psychosocial assessment shows the Veteran reported for the first time that he was discharged medically from the military early due to his depression.  

In August 2005, a VA psychiatry note shows that the Veteran was off medication again.  He had been living on the streets for the past few days and was using crack and drinking.  The diagnosis was depressive disorder not otherwise specified and polysubstance abuse.  Malingering was to be ruled out.  In a VA addiction psychiatry treatment plan, the Veteran reported a history of being bipolar.  Bipolar disorder and polysubstance dependence was diagnosed.  

In December 2007, a VA mental health record showed that the Veteran had a history of mental illness.  He had used cocaine since the early 1990s.  A past diagnosis of bipolar disorder was noted, but there were no manic or hypomanic episodes.  The diagnosis was major depression.  At this point, the Veteran admitted that he accidentally shot his left hand while in the military.  

A VA psychologist wrote a letter in February 2008.  The Veteran was diagnosed with major depressive disorder with psychotic features and alcohol dependence.  The psychologist wrote the Veteran had past hospitalizations and suicide attempts.  The Veteran was noted to have shot himself on one occasion.  The Veteran could not hold a job due to his psychiatric symptoms.  The psychologist inaccurately stated that the Veteran received a medical retirement for his mental condition.  

In a February 2008 VA psychiatry record, the Veteran again said he was a passenger in a vehicle in the military that was involved in a motor vehicle accident.  He said other occupants were killed by decapitation and he still has nightmares of this incident.  He said he "came apart" after this and ultimately received a medical discharge on psychiatric grounds for PTSD.  The writer noted: "He has never applied for SC disability for psychiatric until recently."  The Veteran was diagnosed with alcohol cocaine dependence and major depressive disorder.  PTSD was to be ruled out.  In a VA psycho-social assessment, the Veteran stated that when he was in service he was in a car accident and where all five of his friends were killed.  He also reported that he tried to kill himself by shooting himself in service but he was stopped by another person.  He said that he was given a medical discharge after being treated for his gunshot wounds.  

A March 2008 letter from a licensed clinical VA social worker stated that the Veteran had been diagnosed with PTSD, major depressive disorder, a mood disorder and alcohol dependency.  He had multiple hospitalizations for depression and substance abuse problems, past suicide attempts and was severely impaired in his functioning.  

In May 2008 at a VA examination for muscles, the Veteran reported that he was accidentally shot in the left hip in service and that the bullet also went through his left hand.  In August, a Joint Service Records Research Center coordinator associated a memorandum in the file.  There was no corroboration for a stressor.  The Veteran did not reply to an inquiry regarding an in-service stressor.  

A September 2008 note from the Veteran's representative was submitted and is in the file.  It states: "Vet will get doctor to say [gunshot wound] caused PTSD."  In March 2010, a VA mental health note shows the Veteran underwent clearance for a treatment program.  When asked why he was seeking help, he replied: "Because I'm looking for, you know they give you 30 [percent]."  

The same month, a VA PSTD intake report was completed, but the Veteran was ultimately not admitted to the PTSD program.  The Veteran reported having hallucinations involving three of his dead friends who were in a motor vehicle accident with him while he was in service.  The Veteran also said he had a biological sister with a diagnosis of schizophrenia.  During the examination it became apparent that the Veteran had memory problems.  A diagnosis of substance abuse dependence in remission, PTSD by history, and major depressive disorder (recurrent with psychotic features) was made.  A psychotic disorder not otherwise specified and schizophrenia was to be ruled out.  

In a March 2010 addendum, the Veteran was evaluated more in-depth.  He was abused as a child and had a family history of schizophrenia (sister).  The Veteran had poor performance in school and had difficulty learning.  He reported that while he was in the military he "witnessed the decapitation of a friend in a vehicle in front of him."  He claimed this happened in Tacoma, Washington in Fort Lewis in 1981.  He and his friends were all drinking at the time of the accident.  The Veteran reported that his left hand and leg were painful and that he accidentally shot himself in service.  During the mental status examination, both long and short term memory were noted to be poor.  The psychologist noted: "He is an extremely poor historian."  The diagnosis was schizophrenia and major depressive disorder with psychotic features by history.  Upon stabilization PTSD was to be ruled out.  The Veteran was not going to be admitted to the PTSD program.  At the time, the clinician warned that it was unclear whether the information collected was full and accurate.  

By July 2010, VA psychology records showed a diagnosis of schizophrenia, paranoid type.  The last diagnosis in the file was paranoid schizophrenia from an August 2010 VA psychology record.  

The Board must assess the Veteran's competency and credibility.  The Board finds that the Veteran is competent to relate his symptoms of mental illness to the degree that they are what he actually experiences.  Layno, 6 Vet. App. at 469-71; 38 C.F.R. § 3.159(a)(2).  The Veteran is not competent to state that he has a particular psychiatric disability because such disabilities do not necessarily have "unique and readily identifiable features."  Barr, 21 Vet. App. at 307.  At any rate, the Veteran has submitted statements from clinicians and a plethora of evidence showing that he does have a psychiatric disability.  

As for credibility, the Board finds that there is a lack of internal consistency as to the Veteran's assertions regarding: his gunshot wounds in service, an alleged accident in service; and the reasons for his discharge.  Caluza, 7 Vet. App. 498.  As a result, the Veteran is not credible and his statements are assigned little weight.  

The Veteran stated at the hearing that he was cleaning his gun and it discharged; he did not mention a suicide attempt.  The service treatment records showing treatment for the gunshot wound do not indicate that it was a suicide attempt.  It wasn't until January 2005 the Veteran first characterized the gunshot wounds as a suicide attempt; then in December 2007 he said it was an accident.  This was over 20 years after the incident in 1980.  The nature of the residual gunshot wounds is more indicative of an accident than a suicide attempt.  The Board finds that while the Veteran has been inconsistent on the issue, he did not attempt suicide by shooting himself while in service.  

There is no showing that a psychiatric disability is related to service.  Although he reported otherwise in April 2005, the Veteran was actually discharged from service due to a poor attitude and demonstrated lack of effort.  He then had a long period of substance abuse, culminating in treatment for mental illness in 2004.  His diagnoses have varied from depression not otherwise specified, to depression with psychotic features and finally, schizophrenia.  Clinicians have not identified a relationship to service.  The Veteran asserted for the first time at the hearing that he had a psychiatric disability due to pain from his service-connected disabilities; the Board finds him not credible in this report due to his unreliable memory and repeated inconsistencies.  The Board finds that service connection for a psychiatric disability is not warranted and that a VA examination is not necessary to make a determination on the claim as there is no competent evidence that the Veteran has a disability that is related to his service.  

In coming to this conclusion, the Board also finds that the requirements for PTSD have not been met.  The evidence as a whole shows that the Veteran has schizophrenia and/or depression with psychotic features and not PTSD.  38 C.F.R. § 3.304(f).  There is also a lack of credible supporting evidence that a claimed in-service stressor occurred.  Id.  

As explained, the Veteran did not attempt to commit suicide while in service.  Other than the statement from the representative that urged the Veteran to "get a doctor to say" his gunshot wounds caused his PTSD, there is no evidence that the Veteran identified this incident as a stressor.  Instead, the Veteran began relating an event regarding a motor vehicle accident in service for the first time in 2007.  Records show he was in an accident in February 2001.  The Veteran has not claimed to have been in combat or to have made other allegations.  As a result, the Board finds that service connection for PTSD or any other psychiatric disability is not met.  

The benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Increased Rating Claims

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  The Board evaluates the disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  

In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  Under Thun v. Peake, 22 Vet App 111 (2010), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

The criteria for rating muscle injuries is covered under 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2010).  Muscle injury ratings are not to be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  The skeletal muscles of the body are divided into muscle groups.  38 C.F.R. § 4.55(b).  A though-and-though injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  The cardinal signs and symptoms of muscle disability are described in 38 C.F.R. § 4.56(c):  loss of power; weakness; lowered threshold of fatigue; fatigue-pain; impairment of coordination; and uncertainty of movement.  

Disabilities are classified as slight, moderate, moderately severe or severe under diagnostic codes 5301 to 5323.  38 C.F.R. § 4.73.  These terms are described in 38 C.F.R. § 4.56(d).  A slight disability of muscles stems from a simple wound of a muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  It heals with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1)(i)-(iii).  There are no cardinal signs of muscle disability.  38 C.F.R. § 4.56(d)(1)(ii).  

For moderate disability, the type of injury is "through and through" or deep and from a single bullet; without explosive effect, residual debridement or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  The record of moderate disability would show one or more of the cardinal signs and symptoms of muscle disability; particularly the low threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings are entrance and exit scars, loss of fascia or muscle substance, and lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).  

Characteristics of moderately severe disability include: a deep penetrating wound; prolonged infection: debridement; prolonged treatment for wound; evidence of inability to keep up with work requirements; entrance and exit scars through one or more muscle groups; loss of deep fascia; and impacted strength and endurance.  38 C.F.R. § 4.56(d)(3).  Characteristics of severe disability include all of the above plus: evidence of wounds due to large or multiple missiles; shattering bone fracture; extensive debridement; prolonged infection; intramuscular binding and scarring; consistent complaint of cardinal signs; marked scars; obvious loss on palpation; abnormal contraction; X-ray evidence of multiple scattered foreign bodies; adhesion of scars; atrophy; adaptive contraction of an opposing group of muscles, etc.  38 C.F.R. § 4.56(d)(4).  

The pertinent muscle group under 38 C.F.R. § 4.73 for the left thigh is Group XIV under DC 5314.  Group XIV covers the fascia lata.  Slight disability is 0 percent, moderate disability is 10 percent, moderately severe disability is 30 percent and severe disability is 40 percent.  

For the Veteran's left thigh Group XIV muscle gunshot wound, he is currently rated at 10 percent under DC 7805 (scars, other).  As stated above, a claim for service connection for left hip arthritis and a claim for new and material evidence for left hand arthritis were denied in May 2007.  The Veteran did not file a notice of disagreement with these matters and these matters are not before the Board at this time.  However, the evidence does show that the Veteran suffered a post-service fracture of his left hip in 1996 due to a work incident; his complaints and symptoms regarding arthritis are not a part of his service-connected left hip gunshot wound injury in any case.  (See, October 1999 VA Emergency room record; January 2005 VA radiology record; August 2005 addiction psychiatry nursing note; and July 2005 VA joint examination.)  

As background, the Veteran was given a VA peripheral nerves examination in July 2005.  The Veteran stated he had a gunshot wound to his left upper thigh.  He did not damage any nerves, but felt arthritis and bone pain during the cold, humid and rainy seasons.  He had no neurological problems related to the gunshot in the thigh.  

In January 2007, the Veteran filed an increased rating claim for his service-connected gunshot wound residuals.  At the September 2010 Board hearing, the Veteran stated that he had symptoms in the area of the left hip and that he had arthritis in the left hip.  (Transcript, p 4.)  He claimed that he sometimes had to walk with a cane and that he has swelling and muscle damage.  (Transcript, p 5.)  

Also in May 2008, the Veteran had a VA muscle examination.  The Veteran was interviewed and examined.  The actual date of the gunshot wound was inaccurate (1991 instead of 1980).  The muscle involved was the left tensor fasciae lata.  The wound was originally a through and through injury and debrided.  There was no infection.  He had pain, decreased coordination and weakness.  He had no fatigability, uncertainty of movement, flare ups or other symptoms.  The Group XIV muscle had been injured.  Muscle strength was normal.  There was no residual nerve, tendon, or bone damage.  There was no herniation, deep fascia or muscle substance loss.  Muscle function was normal for activities of daily living.  

The Veteran was also given a May 2008 VA examination for the joints; the Veteran's traumatic myositis of the left anterior thigh or muscle Group XIV disability was noted.  

The Veteran occasionally reported to the ER with complaints in 2008 and 2009.  A July 2010 VA neurology record showed the Veteran complained of pain down his left leg.  No peripheral neuropathy was found.  

As noted above, the Veteran is properly rated under 38 C.F.R. § 4.73, DC 5314, which deals with muscle injuries for the Group XIV muscles.  The Board finds that no increased rating is found under this diagnostic code and that a moderate rating is appropriate.  Under 38 C.F.R. § 4.56(b), a through and through injury with muscle damage must be evaluated at no less than a moderate rating (10 percent).  While the Veteran did have two cardinal signs of muscle disability, impairment of coordination and weakness, he had no fatigability, uncertainty of movement, flare ups or other symptoms.  He had normal muscle strength and muscle function was normal for activities of daily living.  He did not have symptoms that typify a moderately severe or severe rating.  The Board has considered other diagnostic codes, but an increase is not warranted.  

For the hand, the pertinent muscle groups under 38 C.F.R. § 4.73 include Group VII under DC 5307 and Group IX under DC 5309.  Under DC 5307 Group VII muscles deal with the flexion of the wrist and fingers.  Under DC 5309, Group IX muscles deal with forearm muscles and intrinsic muscles of the hand-including that of the little finger.  There is a note with this code that states the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  As a result, these muscles are rated on limitation of motion with a minimum of 10 percent.  The limitation of motion of the little or ring finger is 0 percent for both the major and minor hand.  38 C.F.R. § 4.71a, DC 5230 (2010).  

As for muscle Group IX in the left hand, the Veteran is currently rated at 10 percent under DC 5307.  As explained below, this is not the most appropriate code because the impaired muscle group has been identified as Group IX under DC 5309.  At the September 2010 Board hearing, the Veteran stated his left hands swells and is painful.  (Transcript, p 7.)  As mentioned above, the Veteran did not appeal the May 2007 RO rating that found no new and material evidence had been submitted for a claim for service connection for arthritis for the left hand and that matter is not on appeal.  

A March 2007 VA examination for the hand and fingers shows that the Veteran's dominant hand is his right hand.  He is service-connected for his left hand.  He had a history of a decrease in hand strength and dexterity.  In February 2008, the Veteran had an X-ray taken of the left hand when he fell after a seizure.  There was no change found; the healed fracture of the left little finger was noted.  

In May 2008, the Veteran was interviewed and examined at a VA examination for muscles.  The date of the gunshot wound was inaccurate (1991 instead of 1980).  The lumbricals of the left hand were the muscles involved.  This wound was a through and through injury.  There was no associated bone, nerve vascular or tendon injuries.  There were no symptoms; no pain, decreased coordination, increased fatigability, weakness, uncertainty of movement or flare ups.  Muscle strength was normal.  There was no residual nerve or tendon damage, but the bone was damaged.  There was hardware present in the left fifth finger.  There was no herniation, deep fascia or muscle substance loss.  Group IX muscles had been injured.  Muscle function was normal for activities of daily living.  The hand joints were limited by past muscle injury.  

The Veteran complained of chronic left hand pain in a November 2009 VA emergency room record.  In a November 2009 VA neurological examination, the Veteran had no evidence of peripheral neuropathy of the left upper extremity.  In August 2010, the Veteran had a VA X-ray of his left hand; the impression was an essentially negative postoperative hand.  The fractures were completely healed and surgical pins were visible.  It was otherwise unremarkable.  

The evidence shows that the proper rating for the Veteran is under DC 5309-5230; Group IX and the limitation of motion of the ring or little finger.  The Veteran is technically allowed 10 percent (his current rating) under DC 5309, even though the rating would be 0 percent under DC 5230.  Under 5230, a 0 percent is the only rating for both major and minor extremity when the ring or little finger has limitation of motion.  Ankylosis is not demonstrated.  The Board has considered other diagnostic codes, but no further increase is warranted.  

For neurological complaints, under DC 8516, a 10 percent evaluation is warranted for mild incomplete paralysis of the ulnar nerve of the minor upper extremity and for neuritis and neuralgia.  38 C.F.R. § 4.124a, DC 8516, 8616, 8716.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the ulnar nerve of the minor upper extremity; a 30 percent evaluation is warranted for severe incomplete paralysis of a minor upper extremity.  38 C.F.R. § 4.124a, DC 8516.  

The Veteran is currently rated under DC 7805-8516 (scars and paralysis) for left hand numbness.  

At a March 2007 VA examination for hands and fingers, some numbness distal to the original gunshot wound was reported.  An X-ray was taken; the impression was no changes related to a healed fracture involving the little finger.  The Veteran was noted to have problems with lifting and carrying and pain.  The effect on activities of daily living was mild to nonexistent.  

At a May 2008 VA examination for the hand and fingers, the claims file and medical records were reviewed.  The Veteran reported pain in his hand with cold weather.  He also reported limited motion, deformity and weakness.  No ankylosis was found.  There was deformity of one or more digits; the little digit had angulation.  He had some decreased strength and dexterity.  X-rays showed no interval change since the last X-ray of February 2008.  There was the presence of orthopedic hardware in the fifth digit with associated soft tissue edema.  The diagnosis was deformity of the left little finger.  The impact on occupational activities included decreased manual dexterity, pain and disfigurement.  The effect of the condition on the usual daily activities was nonexistent to moderate.  

At an April 2010 VA neurology appointment, the Veteran complained of numbness in his left arm.  No peripheral neuropathy of the left upper extremity was found.  Also, nerve conduction studies from 2009 were normal in left upper extremity.  

The Board finds that an increased rating for numbness of the left little finger under DC 8516 is not warranted.  Most recently, no findings of neurological impairment have been found.  The Board has considered other diagnostic codes, but finds no available increase.  

For scars, the criteria for evaluating disabilities of the skin were revised during the pendency of this appeal, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim for an increased rating for scars was in January 2007.  The regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are in effect.  

Prior to October 23, 2008, under 38 C.F.R. § 4.118, diagnostic code 7800 applied to disfigurement of the head, face and neck.  Diagnostic code 7801 applied to scars other than the head face or neck that were deep or that caused limited motion; a 10 percent rating under this code applied where the area exceeded 6 square inches or 39 square centimeters.  38 C.F.R. § 4.118 (2008).  Diagnostic code 7803 applies to scars that are superficial and unstable.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) defines a superficial scar as a scar that is not associated with soft tissue damage.  This definition is essentially the same for Diagnostic codes 7802 and 7804.  

Diagnostic code 7802 applies when four requirements are met.  The scar or scars must be 1) on a part of the body other than the head, face or neck; 2) must be superficial; 3) must not cause limited motion; and must cover an area of 144 square inches or 299 square centimeters or greater.  If the criteria are met, a 10 percent rating is warranted.  Id.  Diagnostic code 7804 applies when a scar is superficial and painful upon examination; a 10 percent rating is warranted.  Note (2) addresses scars that appear on the tip of a finger or toe and the amputation rule.  Diagnostic code 7805 states that other scars should be rated on limitation of function of the affected part.  Id.  

The Veteran is currently rated 10 percent under DC 7804 for the scarring from the gunshot wound to the left hand.  At the September 2010 Board hearing, the Veteran stated that his left hand scarring was painful.  

At the May 2008 VA examination for scars, the Veteran was interviewed and examined.  A palm scar was located on the left hand.  The maximum width was 0.1 by length of 1.0 centimeters.  There was no tenderness, adherence, limitation of motion, loss of function or underlying soft tissue damage.  There was no skin ulceration over the scar.  The Veteran also had a scar on his fifth digit of the left hand.  The maximum width was 0.1 and the maximum length was 5.5 centimeters.  There was tenderness on palpation.  There was no adherence, limitation of motion, loss of function or underlying soft tissue damage.  There was no skin ulceration over the scar.  At the May 2008 VA muscle examination, the examiner noted that there was no intra-muscular scarring.  

The Board finds that no increased rating is warranted under 38 C.F.R. § 4.118, DC 7804 (2008) (the Veteran would be receiving under the same rating under the current skin regulations as well).  The Veteran has superficial hand scars that are painful upon examination.  There is no showing that the scarring was unstable.  It is not large enough or located on a part of the body that would warrant an increase.  38 C.F.R. § 4.118.  The Board has considered other diagnostic codes, but finds no available increases.  The Veteran is properly rated at 10 percent.  

In conjunction with each increased rating claim for the Veteran's service-connected gunshot wound residuals, the Board has considered whether the Veteran is entitled to additional staged ratings.  Hart, 21 Vet. App. 505.  No additional staged ratings are warranted by the evidence in the file.  The Board has also considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be adequate for each increased rating claim for the Veteran's service-connected gunshot wound residuals.  The evidence does not present an exceptional disability picture.  

No increased ratings for the service-connected gunshot wound residuals are warranted.  The benefit of the doubt rule is not for application and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a psychiatric disability is denied.  

Entitlement to an increased rating for the residuals of a gunshot wound to the left thigh muscle (Group XIV) in excess of 10 percent is denied.  

Entitlement to an increased rating for the residual of numbness to the left little finger in excess of 10 percent is denied.  

Entitlement to an increased rating for the residuals of the gunshot wound to the left hand muscles (Group IX) in excess of 10 percent is denied.  

Entitlement to an increased rating for the residual scars of the gunshot wound to the left hand in excess of 10 percent is denied.  


REMAND

The Board finds the Veteran's increased rating claim for his residual scars from a gunshot wound to the left thigh must be remanded for clarification.  

In May 2008, the Veteran received a VA examination for scars.  The Veteran was interviewed and examined.  In the left hip area, there were three scars the same size: 0.1 centimeter in width and 2.0 centimeter in length.  There was no tenderness on palpation, no adherence to the underlying tissue, and no limitation of motion or loss of function.  There was no skin ulceration or breakdown over the scar.  

Also in May 2008, the Veteran received a VA examination for the joints.  In the examination report, the VA examiner stated: that the Veteran had three tender 1 by 1.5 inch sensitive scars about the anterior thigh.  

As explained above, whether or not the scars are tender or painful is pertinent to the Veteran's claim.  On remand, the Veteran should be given a new examination for his thigh scars to determine whether an increase is warranted.  

Accordingly, the case is REMANDED for the following action:  

1. Schedule the Veteran for a new examination to determine the current nature and severity of his currently service-connected residual scars from a gunshot wound to the left thigh.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner must indicate in the report that the claims file has been reviewed.  

The examiner should record measurements of the left thigh scars and note whether they are superficial (not associated with soft tissue damage) or unstable (frequent loss of covering of skin over the scar).  The examiner should note whether the scars are tender or painful upon examination.  The rationale for all conclusions should be explained.  

2.  Re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


